Citation Nr: 9933655	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for traumatic amputation 
of the left (minor) upper arm currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a 70 percent 
disability rating for traumatic amputation of the left 
(minor) upper arm.

The Board notes that the veteran has initiated but not 
perfected appeals to RO decisions denying entitlement to a 
total disability rating based upon individual 
unemployability, and denying increased ratings for scalp and 
facial scars.  Therefore, these matters are not now before 
the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected traumatic amputation of 
the left (minor) upper arm is manifested by an amputated arm 
below the deltoid insertion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
traumatic amputation of the left (minor) upper arm have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.69, 4.71a, Diagnostic Code 5122 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected traumatic amputation of 
the left (minor) upper arm because the disorder is more 
disabling than contemplated by the current 70 percent rating.  
He asserts that the stump of his left arm is constantly 
painful.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for traumatic amputation of 
the left (minor) upper arm in January 1967 at an assigned 
disability rating of 70 percent pursuant to Diagnostic Code 
5122.  Service medical records disclose that the veteran, who 
is right handed, had his left arm traumatically amputated 
below insertion of the deltoid in an in-service car accident.  
The claims file includes no evidence that the veteran sought 
or received treatment for residuals of his amputated left arm 
after leaving service.

Following service, several VA and private physicians noted no 
debilitating residuals of the amputation.  Upon a May 1968 VA 
examination the veteran reported that his functional capacity 
had improved greatly with the use of a left arm prosthesis.  
The examiner described the left arm stump scar as firmly 
healed, without adhesions, tenderness, cicatricial formation 
or functional abnormality.  Stump coverage was soft, 
adequate, nontender and without evidence of painful neuroma.  
Upper arm muscle tone proximal to the amputation site was 
restored and range of motion was normal and fairly strong.  
Private physicians who examined the veteran in July 1991 and 
March 1997 described his extremities as warm, dry and pink 
without cyanosis, clubbing or edema.  The VA examiner who 
examined the veteran for residuals of the left arm amputation 
in January 1998 noted the veteran's report that he had not 
been able to wear his prosthesis since a July 1981 heart 
attack because the device caused too much pressure on his 
chest, and that he had constant pain in the stump.  Physical 
examination disclosed a supple neck, bilaterally clear chest, 
regular heart rate with no added sounds, no distal edema, 
obvious amputation of the left upper extremity, intact 
cranial nerves II through XII with no gross motor or sensory 
deficits except for the amputation site.  Although the 
veteran's claims file includes substantial additional medical 
evidence from his time of active service to October 1998, 
this documentation pertains to disorders unrelated to his 
left arm amputation.

Under DC 5122, pertaining to arm amputation below the deltoid 
insertion, an 80 percent disability is warranted for a major 
arm and a 70 percent disability is warranted for a minor arm.  
The Board finds that the evidence clearly shows that the 70 
percent rating under this DC is appropriate for the disorder 
which is the subject of this appeal.  Because the veteran is 
right handed, the left arm was his minor arm and the service 
medical records expressly state that the arm was amputated 
below insertion of the deltoid.  Except for the veteran's 
reports of pain, there is no medical evidence of additional 
disability arising from this disorder which is compensable 
under this DC, for which he has the maximum and only rating, 
or another DC or regulatory provision.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record is against evaluation 
in excess of 70 percent for the veteran's traumatic 
amputation of the left (minor) upper arm.  This decision is 
based solely upon provisions of the VA's rating schedule.  
The Board has carefully considered the history of the 
veteran's traumatic amputation of the left (minor) upper arm 
and possible application of other provisions of 38 C.F.R., 
Parts 3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 70 percent for traumatic 
amputation of the left (minor) upper arm is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

